UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): December 20, 2007 Manor Care, Inc. (Exact name of registrant as specified in its charter) Delaware 1-10858 34-1687107 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 333 N. Summit Street, Toledo, Ohio 43604-2617 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 419-252-5500 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events. On December 20, 2007, Manor Care, Inc. (the “Company”) issued a press release. A copy of the press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits 99.1 Press release dated December 20, 2007, issued by the Company. Statements contained in this Form 8-K that are not historical facts may be forward-looking statements within the meaning of federal law.Such forward-looking statements reflect management’s beliefs and assumptions and are based on information currently available to management.The forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause actual events to differ materially from those expressed or implied in such statements.Such factors are identified in the public filings made by the Company with the Securities and Exchange Commission and include changes in the health care industry because of political and economic influences, changes in regulations governing the industry, changes in reimbursement levels including those under the Medicare and Medicaid programs, changes in the competitive marketplace, and changes in current trends in the cost and volume of general and professional liability claims.There can be no assurance that such factors or other factors will not affect the accuracy of such forward-looking statements. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Manor Care, Inc. December 20, 2007 By: /s/ Paul A. Ormond Name: Paul A. Ormond Title:Chairman, President and Chief Executive Officer ExhibitIndex Exhibit No. Description 99.1 Press release dated December 20, 2007, issued by Manor Care, Inc.
